Filed 06/06/19                                              Case 19-01052                                                                Doc 9
      B2500D (Form 2500D) (12/15)
                                        United States Bankruptcy Court
                                         Eastern           District Of                           California

            Tulare Local Healthcare District, dba Tulare Regional              )         Case No. 17-13797
      In re Medical Center                                                     )
                Debtor
      Tulare Local Healthcare District, dba Tulare Regional Medical                  Chapter 9
      Center
                Plaintiff                                                             Adv. Proc. No. 19-01052
                        v.
      BRUCE R. GREENE; BAKER & HOSTETLER, LLP, a
      limited liability partnership; PARMOND KUMAR, M.D.;
      LINDA WILBOURN; RICHARD TORREZ; and DOES 1-
      through 50, inclusive,
                Defendants.
      LINDA WILBOURN
                Defendant, Third-party plaintiff
                        v.
      BRUCE R. GREENE, BAKER & HOSTETLER LLP,
      BENNY BENZEEVI, and HEALTHCARE
      CONGLOMERATE ASSOCIATES, LLC; DOES 1
      through 25, inclusive,
               Third-party defendants

      To: Healthcare Conglomerate Associates, LLC                         THIRD-PARTY SUMMONS
      YOU ARE SUMMONED and required to file a motion or answer to the third-party complaint (i.e., cross-claim) which is
      attached to this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this summons,
      except that the United States and its offices and agencies shall file a motion or answer to the third-party complaint within 35
      days.
          Address of the clerk: United States Bankruptcy Court, Eastern Division of California
                                  2500 Tulare Street Suite 2501
                                  Fresno CA 93721
      At the same time, you must also serve a copy of the motion or answer upon the defendant’s attorney.
          Name and Address of Co-Cross-Defendant’s Attorney:
      James A. Murphy/Harlan B. Watkins, Murphy Pearson Bradley & Feeney
       88 Kearney Street, 10th Floor
       San Francisco CA 94108
      At the same time, you must also serve a copy of the motion or answer upon the plaintiff’s attorney.
          Name and Address of Plaintiff’s Attorney: (cross-claimant's attorney)
       Dirk B. Paloutzian / Peter G. Fashing, Baker Manock & Jensen, PC
       5260 N. Palm Avenue, Suite 421, Fresno CA 93704
       (559) 432-5400; dpaloutzian@bakermanock.com; pfashing@bakermanock.com
      If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012. If you are also being served with a copy
      of the complaint of the plaintiff, you have the option of not answering the plaintiff’s complaint unless this is an admiralty or
      maritime action subject to the provisions of Fed. R. Civ. P. 9(h) and 14(c), in which case you are required to file a motion
      or an answer to both the plaintiff’s complaint and the third-party complaint, and to serve a copy of your motion or answer
      upon the appropriate parties.

      IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
      CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT
      MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE THIRD-PARTY COMPLAINT.
                                                                           (Clerk of the Bankruptcy Court)

         Date:                                  By:                                (Deputy Clerk)
                                                                                                              American LegalNet, Inc.
                                                                                                              www.FormsWorkFlow.com
      2361724v1
Filed 06/06/19                                          Case 19-01052                                                        Doc 9

        B2500D (Form 2500D) (12/15)

                                               CERTIFICATE OF SERVICE
                 I,                                        (name), certify that service of this summons and a copy of
        the third-party complaint was made                                     (date) by:

                           Mail service: Regular, first class United States mail, postage fully pre-paid, addressed
                           to:



                           Personal Service: By leaving the process with the third-party defendant or with an
                           officer or agent of third-party defendant at:



                           Residence Service: By leaving the process with the following adult at:



                           Certified Mail Service on an Insured Depository Institution: By sending the process by
                            certified mail addressed to the following officer of the third-party defendant at:



                           Publication: The third-party defendant was served as follows: [Describe briefly]



                           State Law: The third-party defendant was served pursuant to the laws of the State of
                                     , as follows: [Describe briefly]




                 If service was made by personal service, by residence service, or pursuant to state law, I
        further certify that I am, and at all times during the service of process was, not less than 18 years of age
        and not a party to the matter concerning which service of process was made.

                    Under penalty of perjury, I declare that the foregoing is true and correct.


                    Date                       Signature

                           Print Name:

                           Business Address:




                                                                                                   American LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
        2361724v1
